Case: 1:18-cr-00513-CAB Doc #: 112 Filed: 05/15/19 1 of 1. PagelD #: 472

UNITED STATES DISTRICT COURT FILED
NORTHERN DISTRICT OF OHIO |
EASTERN DIVISION MAY 15 90{9

2K S, DISTRICT COURT
- OTHESN DISTRICT OF OHIO
‘LEVELAND

UNITED STATES OF AMERICA, ) Case No. 1:18CR513
)
Plaintiff, ) Magistrate Judge Greenberg
)
vs. ) WAIVER OF DETENTION HEARING
) AND ORDER
AARON L. EISENBERG, )
)
Defendant. )

I, AARON L. EISENBERG, the above named defendant, accused of having violated the
terms and conditions of bond release as ordered by the Court and being advised of the nature of
the charge and of my rights, and under advice of counsel, do hereby waive in open court my right
to a detention hearing and consent that I be held without bail pursuant to Title 18, U.S.C., Section
3142 (e) and (1), reserving the right to revisit the issue of detention at a later date should

circumstances change.

 

   

(\-
i/ Co sof ir Defendant

 

IT IS SO ORDERED.

Lv ae
Approved: <)} fl) \
[ Jonathan D. Greenberg
U.S. Magistrate Judge

Dates g\~- (SS
